EXHIBIT Consent of Independent Registered Public Accounting Firm The Board of Directors The Brink’s Company: We consent to use of our reports dated February 27, 2008, with respect to the consolidated balance sheets of The Brink’s Company and subsidiaries as of December 31, 2007 and 2006, and the related consolidated statements of operations, comprehensive income, shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2007 and the effectiveness of internal control over financial reporting as of December 31, 2007, which reports appear in the December 31, 2007 annual report on Form 10-K of The Brink’s Company, incorporated herein by reference. Our report relating to the consolidated financial statements refers to the Company’s adoption of the provisions of Financial Accounting Standards Board Interpretation No.48, Accounting for Uncertainty in Income Taxes, effective January 1, 2007, Statement of Financial Accounting Standards No.123R, Share-Based Payment, effective January 1, 2006, Statement of Financial Accounting Standards
